[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Since Connecticut pursues a liberal policy in allowing amendments;Johnson v. Toscano, 144 Conn. 582, 587, 136 A.2d 341 (1957); and this court has broad discretion in deciding whether to allow an amendment to the pleadings; Connecticut National Bank v. Voog, 233 Conn. 352, 364,658 A.2d 172 (1995), the plaintiff's request for leave to amend is hereby granted and the defendant's objection is hereby overruled because the plaintiff has not alleged a new cause of action. See Zorick v. Schwartz,
Superior Court, judicial district of Hartford at Hartford, Docket No. 565814 (July 19, 1999, Mulcahy, J.) (25 Conn.L.Rptr. 146). CT Page 12885
RICHARD J. TOBIN, JUDGE.